Citation Nr: 1451089	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left foot disability, claimed as left foot injury with plantar fasciitis and Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

In October 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of the claim accompanied by a waiver of RO consideration.

In September 2011, the Board remanded this matter for additional development.


REMAND

Pursuant to the instructions in the September 2011 Board remand, the Veteran was provided with a VA examination in October 2011.

In the October 2011 VA foot examination report, the VA examiner noted a review of the claims file and concluded that the Veteran's claimed left foot disability was less likely incurred in or related to the claimed in-service injury, event or illness.  The examiner stated a rationale that the Veteran was not treated for plantar fasciitis or foot problems while in service and that he did not have symptoms prior to 2005.  Unfortunately, that explanation is an incomplete recitation of the evidence of record.  In fact, in the September 2011 remand, the Board specifically noted that service medical records show that the Veteran was treated for a left foot injury in August 1988 after a typewriter fell on his foot.  He was able to walk at that time but reported tingling and numbness.  There was good range of motion, but pain with palpation from the distal to lateral malleolus and along the fifth and third metatarsals.  X-rays showed no fracture and an assessment was made of contusion/strain.  Thereafter, the Veteran was treated in November 1991 for an inversion injury to his left ankle.  It was noted that he twisted his left foot and ankle while playing basketball.  X-rays showed increased soft tissue but no fracture.  A left ankle sprain was diagnosed.  A separate November 1991 service medical record also notes follow up treatment for a left foot sprain.  The Board also observes that in January 1990 and May 1991, the Veteran respectively sought treatment for a callus and a blister on his left foot.  On examination for the purposes of separation in October 1991, the Veteran reported a history of foot trouble, but clinical evaluation of the feet was normal.

The Board finds that the VA medical examination and opinion is inadequate as the rationale for the opinion is clearly based on an incomplete factual basis and did not consider the foot complaints in service or the Veteran's lay statements regarding continuity of symptomatology.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Furthermore, the Board also notes that while the October 2011 VA examiner found that the Veteran did not have left foot symptoms prior to 2005, that finding is in conflict with the Veteran's testimony that he has had left foot symptoms since service.  Therefore, it appears that the examiner did not consider the Veteran's credible statements as to onset of symptoms in service and continuing thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports that are not already part of the record and associate those reports with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left foot disabilities.  The examiner must review the record and must note that review in the report.  All findings and conclusions should be supported by a rationale.  The examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show treatment for left foot and ankle injuries and a history of foot problems noted during the separation examination; the evidence submitted by the Veteran indicating that he completed 500 miles of running while in service; the internet research submitted by the Veteran regarding plantar fasciitis and its association with athletes and runners; the April 2007 private physical therapy record noting the Veteran's left ankle injury in service and suggesting a link between the Veteran's left ankle and his left foot disabilities; and the October 2011 VA examination report and opinion.  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any left foot disability first manifested in service or is otherwise related to any aspect of the Veteran's active service, including any injury to the left foot or ankle, the treatment of left foot complaints during service, or extensive running and physical training during service.  The examiner must consider the Veteran's credible statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

